TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00223-CV



                                           In re Joe Jones


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                             ORDER


PER CURIAM

               On April 11, 2014, relator Joe Jones filed a petition for writ of mandamus seeking

relief from the trial court’s oral ruling requiring him to appear for deposition and to produce

documents. See Tex. R. App. P. 52.8, 52.10. That same day, we stayed the trial court’s ruling

“including any requirement that Jones appear and provide testimony or produce documents.”

               We hereby lift the stay with regard to the trial court’s ruling requiring that Jones

appear for deposition. However, we continue to stay the trial court’s ruling requiring that Jones

produce the requested documents. The parties shall file a joint report sixty days from the date of this

order informing this Court about the status of the discovery dispute.

               It is so ordered July 15, 2014.



Before Justices Puryear, Goodwin, and Field